Citation Nr: 1455888	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-43 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability; and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2013 rating decision, the RO denied, in pertinent part, the Veteran's claims of entitlement to service connection for bilateral foot disabilities, bilateral knee disabilities, and posttraumatic stress disorder (PTSD).  In April 2014, the Veteran filed a notice of disagreement addressing these issues.

The Board's decision below finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  The reopened claim, along with the remaining issues on appeal, is remanded to the RO.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in January 2006, the RO denied the Veteran's original claim seeking service connection for a back disability.

2.  The evidence received after the expiration of the appeal period for the January 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for back disability.  


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable outcome on the issue addressed herein, no conceivable prejudice to the Veteran could result in issuing this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In an unappealed rating decision issued in January 2006, the RO denied the Veteran's original claim seeking service connection for a back disability.  Specifically, the rating decision found no current back disability and no evidence linking the Veteran's claimed back disability to his military service.

Evidence received since the January 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record.  In addition, it raises a reasonable possibility of substantiating the Veteran's claim.  Specifically, the Veteran has testified that he injured his back in an automobile accident during service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   He has also submitted lay statements, dated in October 2009, from two fellow service members, M.S. and J.T., who reported having knowledge of the Veteran's inservice automobile accident which resulted in his having chronic back problems.  Id.  Finally, an August 2008 x-ray examination of the spine concluded with an impression of very early degenerative changes, which is evidence of a current back disability.  This evidence is new and material, and reopening the claim of entitlement to service connection for a back disability is warranted.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.



REMAND

The Veteran is seeking service connection for a back disability.  He attributes this condition to an inservice automobile accident.  The Veteran is also seeking entitlement to service connection for bilateral foot disabilities, bilateral knee disabilities, and PTSD.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

A.  Additional Evidence Available

At his September 2014 hearing before the Board, the Veteran testified that he received post service treatment for his back disability in the 1980s and 1990s at numerous military bases as a dependent of his spouse, who was serving on active duty.  Specifically, he reported being treated at Fort Benning, Georgia; at Tripler Army Hospital in Hawaii; at Bowling Air Force Base in Washington, D.C.; at Andrews Air Force Base in Maryland; and at Malcolm Grove.  

Prior to his Board hearing, the Veteran had not reported having received treatment from these facilities.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

When VA is put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must attempt, with the assistance of the Veteran, to obtain these records.  


B.  Manlincon Issues

In an August 2013 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral foot disabilities, bilateral knee disabilities, and PTSD.  In April 2014, the Veteran filed a notice of disagreement with this decision.

As the RO has not yet issued a statement of the case addressing these issues, the Board must remand them for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of each. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following actions:

1.  Issue a statement of the case and notification of the Veteran's appellate rights on the issues of: (1) Entitlement to service connection for a right foot disability; (2) Entitlement to service connection for a left foot disability; (3) Entitlement to service connection for a right knee disability; (4) Entitlement to service connection for a left knee disability; and (5) Entitlement to service connection for PTSD.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of any of these issues, it must be returned to the Board for appellate review.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his back claim.  The Board is specifically interested in obtaining treatment records in the 1980s and 1990s from Fort Benning, Georgia; Tripler Army Hospital in Hawaii; Bowling Air Force Base in Washington, D.C.; Andrews Air Force Base in Maryland; and Malcolm Grove.  

Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  In seeking these records, the RO is advised that the treatment may have been provided to the Veteran as a dependent of an active duty spouse.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded the appropriate examination to determine whether any current back disability found is related to his military service, including an inservice automobile accident on December 1, 1979.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner.  

Based on the clinical examination, a review of the evidence of record, his service treatment records from July 1978 and July 1981 (including the December 1, 1979 treatment report following his inserivce automobile accident and his April 1981 separation examination), and with consideration of the Veteran's statements and testimony, the examiner must provide an opinion as to whether any current back disability was incurred or aggravated during the Veteran's military service, including an inservice automobile accident on December 1, 1979.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated on the merits.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


